WESTERFIELD, J.
Victoria L. Chinn opposed the account of W. D. Kingston, the testamentary executor of the succession *696of her mother, Sarah Gordon Chinn, asking that the amount acknowledged to be due her on the account be increased from $845.68 to $1129.01. The only objection to the increase asked was made by a creditor who filed a plea of estoppel, which was maintained, and judgment rendered dismissing Victoria Chinn’s opposition.
From this judgment this appeal was taken.
No appearance was made in this court on behalf of the executor, or the seizing creditor, who has since been paid. Nor was any brief filed by appellees. There is no party in interest, presently before the court, opposing the relief asked for. Under the circumstances we will reverse the judgment appealed from and it is now ordered that the account of W. D. Kingston, testamentary executor of the Succession of Sarah Gordon King, be so amended as to Increase the sum to he paid to Victoria Chinn from the sum of $845.68 to the sum of $1129.01.